EMPLOYMENT AGREEMENT

﻿

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of the 6th day
of September 2017, (the “Effective Date”), by and between Tutor Perini
Corporation, a Massachusetts corporation (herein referred to as “Employer” or
“the Company”), and Gary G. Smalley, an individual (“Executive’’).

﻿

WHEREAS, the Employer and Executive are party to that certain letter agreement,
dated as of November 9, 2015 (the “Prior Agreement”);

﻿

WHEREAS, the Employer and Executive desire to enter into this Agreement to set
out the terms and conditions for the continued employment relationship of
Executive with the Employer, which shall supersede the Prior Agreement in its
entirety.

﻿

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

﻿

Section 1.       Effectiveness. This Agreement shall become effective on the
Effective Date.

﻿

Section 2.       Employment Agreement, On the terms and conditions set forth in
this  Agreement, the Employer agrees to continue to employ Executive and
Executive agrees to continue to be employed by  the Employer for the Employment
Period set forth in Section 3 and in the position and with the duties set forth
in Section 4. Terms used herein with initial capitalization not otherwise
defined are defined in Section 27.

﻿

Section 3.       Term. The initial term of employment under this Agreement shall
be through December 31, 2020, commencing on the Effective Date (the “Initial
Term”). The term of employment shall be automatically extended for an additional
consecutive 12-month period (the “Extended Term”) on January 1, 2021 and each
subsequent anniversary thereof, unless and until the Employer or Executive
provides written notice to the other  party in accordance with Section 14 hereof
not less than ninety (90) days before such anniversary date that such party is
electing not to extend the term of employment under this Agreement
(“Non-Renewal”), in which case the term of employment hereunder shall end as of
the end of such Initial Term or Extended Term, as the case may be, unless sooner
terminated as hereinafter set forth. Such Initial Term and all such Extended
Terms are collectively referred to herein as the “Employment Period.”

﻿

Section 4.       Position and Duties. During the Employment Period, Executive
shall serve as the Executive Vice President and Chief Financial Officer of the
Employer. In such capacity, Executive shall report exclusively to Ronald N.
Tutor, Chief Executive Officer and Chairman of the Board of Employer, or Mr.
Tutor’s successor as Chief Executive Officer (such individual, the “Reporting
Person”), and shall have the duties, responsibilities and authorities
customarily associated with the position of Executive Vice President and Chief
Financial Officer of a company the size and nature of the Employer, including,
without limitation, oversight of certain of the day-to-day operations of the
Employer, as otherwise authorized and directed by the Reporting Person.
Executive shall devote Executive’s reasonable best efforts and full business
time to the performance of Executive’s duties hereunder and the advancement of
the business and affairs of the Employer, provided that the Executive shall be
entitled to serve on civic, charitable, educational, religious, public interest
or public service boards,  in each case, to the extent



1

--------------------------------------------------------------------------------

 



such activities, individually or in the aggregate, do not materially interfere
with the performance of Executive’s duties and responsibilities hereunder. 

﻿

Section 5.       Place of Performance. During the Employment Period, Executive
shall be based primarily in the Los Angeles, California offices of the
Employer in which he is employed as of the Effective Date of this Agreement,
except for reasonable travel on the Employer’s business consistent with
Executive’s position.

﻿

Section 6.       Compensation and Benefits.

﻿

(a)       Base Salary. During the Employment Period, the Employer shall pay to
Executive a base salary (the “Base Salary”) at the rate of no less than $950,000
per calendar year, less applicable deductions. The Base Salary shall be reviewed
for increase by the Employer no less frequently than annually and may be
increased at the discretion of the Employer; any such increased Base Salary
shall constitute the “Base Salary” for purposes of this Agreement. The Base
Salary shall be paid in substantially equal installments in accordance with the
Employer’s regular payroll practices. 

﻿

(b)       Annual Bonus. Executive shall be paid an annual cash performance bonus
(an “Annual Bonus”) in respect of each calendar year that ends during the
Employment Period, to the extent earned based on performance against objective
performance criteria. The performance criteria for any particular calendar year
shall be established by the Compensation Committee of the Board (the
“Compensation Committee”) no later than 90 days after the commencement of such
calendar year or at such other time as determined by the Compensation Committee.
Executive’s Annual Bonus for a calendar year shall be no less than 100% of his
Base Salary (the “Target Bonus”) for that year if target levels of performance
for that year (as established by the Compensation Committee when the performance
criteria for that year are established) are achieved, with greater amounts (up
to 150% of Executive’s Base Salary) or lesser amounts (including zero) paid for
performance above and below target (such greater and lesser amounts to be
determined by a formula established by the Compensation Committee for that year
when it establishes the targets and performance criteria for that year).
Executive’s Annual Bonus for a calendar year shall be determined by the
Compensation Committee after the end of the calendar year and shall be paid to
Executive when annual bonuses for that year are paid to other senior executives
of the Employer, generally, but in no event later than March 15 of the following
calendar year. Executive shall be eligible to earn and be paid an Annual Bonus
for each year that the Executive remains employed through December 31 of that
year. In carrying out its functions under this Section 6(b) the Compensation
Committee shall at all times act reasonably and in good faith, and shall consult
with Executive to the extent appropriate. 

﻿

(c)       Equity Compensation. Executive will be considered at a level
appropriate for his position with the Employer for participation in the
Employer’s company-wide equity incentive plan. Employer will provide Executive
with the following new equity awards, 50% of which are performance-based, during
the Initial Term of the Employment Agreement with the stated objectives to
retain the Executive,  reward superior performance, and provide significant
incentives for Executive: 



2

--------------------------------------------------------------------------------

 



﻿

﻿

 

 

 

 

 

﻿

 

 

 

 

 

﻿

 

 

 

Approximate Date of

Award

Performance/ Time

Type

#

Grant/Setting Targets

Vesting

1A

Performance

RSUs

112,500

9/6/17

9/5/20

1B

Time

RSUs

112,500

9/6/17

9/5/20

2A

Performance

Options

112,500

9/6/17

9/5/20

2B

Time

Options

112,500

9/6/17

9/5/20

﻿

The above performance-based awards will be subject to performance criteria to be
established by the Compensation Committee. In each case above, both the
time-based and performance-based awards are subject to the Executive’s continued
employment with the Company through the vesting period, unless early vesting
occurs under Section 10. 

﻿

(d)       Other Incentives. Executive shall be eligible for other or additional
long-term or cash incentives in the sole and absolute discretion of the
Compensation Committee and/or the Board. Such incentive awards (if any) shall be
at a level, and on terms and conditions, that are commensurate with Executive’s
position and responsibilities at the Employer and appropriate in light of
corresponding awards to other senior executives of the Employer (but without
regard to any special or one-time grants to other senior executives, including
any sign-on or special retention grants). Except as otherwise provided herein,
Executive shall not be entitled to participate in any other compensation, bonus,
retention or incentive program, except as may be explicitly determined by the
Board or the Compensation Committee in its sole and absolute discretion.

﻿

(e)       Perquisites; Other. During the Employment Period, Executive shall be
entitled to (i) participate in all fringe benefits and perquisites made
available generally to senior executives of the Employer, such participation to
be at levels, and on terms and conditions, that are commensurate with his
position and responsibilities at the Employer, and (ii) receive such additional
fringe benefits and perquisites as the Employer may, in its sole and absolute
discretion, from time to time provide. In addition, if not using one of the
Employer’s jets for business travel, Executive is permitted to fly in the
premium class permitted by the Company’s travel policy and consistent with the
Executive’s position and responsibilities at the Employer.  Executive shall also
be provided with an automobile on terms and conditions to be determined by the
Chief Executive Officer and consistent with the Executive’s position and
responsibilities at the Employer. During the Employment Period, the Employer, at
its cost, will provide Executive with term life insurance coverage
totaling $10 million, with $1.5 million from the Employer’s standard life
insurance policies and $8.5 million of additional term life insurance under a
separately purchased policy or policies. The Employer shall pay or reimburse
Executive for the reasonable transaction costs (including brokerage commissions,
legal fees and closing costs, but not losses, fix-up costs or similar costs)
involved with the sale of Executive’s former principal residence in connection
with Executive’s relocation from the greater Dallas metropolitan area. 

﻿

(f)       Vacation; Benefits. Executive shall be entitled to not less than 15
vacation days during each calendar year (including 2017) in the Employment
Period, with such vacation to be accrued, taken and carried over in accordance
with the policies of the Employer. During the Employment Period, Executive will
be entitled to participate in all other standard Employer benefits including
holidays, pension, retirement, profit sharing,



3

--------------------------------------------------------------------------------

 



savings, 401(k), income deferral, life insurance, disability insurance,
accidental death and dismemberment protection, travel accident insurance,
hospitalization, medical, dental, vision and other employee benefit plans,
programs and arrangements that may from time to time be made available generally
to other senior executives of the Employer, all to the extent Executive is
eligible under the terms of such plans, programs and arrangements. Executive’s
participation in all such plans, programs and arrangements shall be at a level,
and on terms and conditions, that are commensurate with his position and
responsibilities at the Employer.

﻿

(g)       Clawback of Certain Incentive Compensation.  Notwithstanding any other
provision herein to the contrary, any “incentive-based compensation” within the
meaning of Section 10D of the Securities Exchange Act of 1934, as amended
(the “Act”) shall be subject to clawback by the Employer in the manner required
by the Employer’s recoupment policy as in effect from time to time (which shall
be no less favorable to Executive than to other senior executives of Employer)
and in the manner required by Section 10D(b)(2) of the Act, as determined by the
applicable rules and regulations promulgated thereunder from time to time by the
U.S. Securities and Exchange Commission.

﻿

Section 7.       Expenses. Executive is expected and is authorized to incur
reasonable expenses in the performance of his duties hereunder. The Employer
shall reimburse Executive for all such expenses reasonably and actually incurred
in accordance with policies which may be adopted from time to time by the
Employer promptly upon periodic presentation by Executive of an itemized
account, including reasonable substantiation of such expenses. Executive shall
be reimbursed his reasonable fees and costs, including attorneys’ fees, in
connection with the review, negotiation and execution of this Agreement.

﻿

Section 8.       Confidentiality, Non-Disclosure and Non-Competition Agreement.
The Employer and Executive acknowledge and agree that during Executive’s
employment with the Employer, Executive will have access to and may assist in
developing Confidential Information and will occupy a position of trust and
confidence with respect to the Employer’s affairs and business and the affairs
and business of its Affiliates. Executive agrees that the following obligations
are necessary to preserve the confidential and proprietary nature of
Confidential Information and to protect the Employer and its Affiliates against
harmful solicitation of employees and customers, harmful competition and other
actions by Executive that would result in serious adverse consequences for the
Employer and any of its Affiliates:

﻿

(a)       Non-Disclosure. During and after Executive’s employment with the
Employer, Executive will not knowingly use, disclose or transfer any
Confidential Information other than as authorized in writing by the Employer or
within the scope of Executive’s duties with the Employer as determined
reasonably and in good faith by Executive. Anything herein to the contrary
notwithstanding, the provisions of this Section 8(a) shall not apply (i) when
disclosure is required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with actual
or apparent jurisdiction to order Executive to disclose or make accessible any
information; (ii) to the extent necessary in connection with any other
litigation, arbitration or mediation involving this Agreement or any other
action between Executive and the Employer or any of its Affiliates, including,
but not limited to, the enforcement of this Agreement; (iii) as to information
that becomes generally known to the public or within the relevant trade or
industry other than due to Executive’s violation of this Section 8(a); 



4

--------------------------------------------------------------------------------

 



or (iv) as to information that is or becomes available to Executive on a
non-confidential basis from a source that is entitled to disclose it to
Executive.

﻿

(b)       Materials. Executive will not remove any Confidential Information or
any other property of the Employer or any of its Affiliates from the Employer’s
premises or make copies of such materials except for normal and customary use in
the Employer’s business,  as determined reasonably and in good faith by
Executive. Executive will return to the Employer all Confidential Information
and copies thereof and all other property of the Employer or any of its
Affiliates at any time upon the request of the Employer and in any event
promptly after termination of Executive’s employment. Executive agrees to
identify and return to the Employer any copies of any Confidential Information
within Executive’s control after Executive ceases to be employed by the
Employer. Anything to the contrary notwithstanding, nothing in this Section 8
shall prevent Executive from retaining a home computer, papers and other
materials of a personal nature, including diaries, calendars and Rolodexes or
other contact information, and information relating to his compensation or
relating to reimbursement of expenses, information that he reasonably believes
may be needed for tax purposes, and copies of plans, programs and agreements
relating to his employment.

﻿

(c)       Developments. Executive shall, promptly upon reasonable request,
disclose to the Employer all inventions (whether patentable or not), trade
secrets, trademark concepts, and advertising and marketing concepts
(collectively, hereinafter referred to as “Developments”), that he makes, alone
or with others, during his employment with Employer or any of its Affiliates
relating to any of their businesses. Employer will exclusively own all
Developments. Executive hereby assigns to the Employer all rights that he has or
acquires in any Developments, and he will execute any documents and take any
actions as reasonably requested by the Employer necessary to effect that
assignment. Executive need not incur any cost related to that assignment or the
creation of any related intellectual property rights. The parties agree that
Developments are Confidential Information. Both during the Employment Period and
thereafter, Executive shall fully cooperate with the Employer’s reasonable
requests in the protection and enforcement of any intellectual property rights
that relate to services performed by Executive for the Employer or any of its
Affiliates, whether under the terms of this Agreement or otherwise. This shall
include, upon reasonable request by the Employer, executing, acknowledging, and
delivering to Employer all documents or papers that may be necessary to enable
Employer to publish or protect such intellectual property rights. The Employer
shall bear all costs in connection with Executive’s compliance with the terms of
this provision.  18 U.S.C. § 1833(b) provides: “An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that—(A) is made—(i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.”
Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
18 U.S.C. § 1833(b). Accordingly, the parties to this Agreement have the right
to disclose in confidence trade secrets to federal, state, and local government
officials, or to an attorney, for the sole purpose of reporting or investigating
a suspected violation of law. The parties also have the right to disclose trade
secrets in a document filed in a lawsuit or other proceeding, but only if the
filing is made under seal and protected from public disclosure.



5

--------------------------------------------------------------------------------

 



(d)       Cooperation. During the Employment Period and thereafter Executive
will, upon reasonable request and subject to such reasonable condition as
Executive may reasonably establish: (a) cooperate with the Employer in
connection with any matter that arose during Executive’s employment and that
relates to the business or operations of the Employer or any of its Affiliates,
or of which Executive may have any knowledge or involvement; and (b) consult
with and provide information to the Employer and its representatives concerning
such matters. Such cooperation shall be rendered at reasonable times and places
and in a manner that does not unreasonably interfere with any other employment
in which Executive may then be engaged. Nothing in this Agreement shall be
construed or interpreted as requiring Executive to provide any testimony or
affidavit that is not truthful or to require Executive to cooperate against his
interests or the interests of Executive’s employer. Employer shall promptly
reimburse Executive for any reasonable expenses incurred in connection with such
cooperation including reasonable attorneys’ fees if Executive believes separate
counsel to be appropriate.

﻿

(e)       No Solicitation or Hiring of Employees. During the Non-Compete Period,
Executive shall not solicit, entice, persuade or induce any individual who is
employed by the Employer or any of its Affiliates (or who was so employed within
180 days prior to Executive’s or Employer’s action to terminate ) to refrain
from continuing such employment or becoming re-employed by Employer, or to
become employed by or enter into contractual relations with any other individual
or entity other than the Employer or any of its Affiliates, and Executive shall
not hire, directly or indirectly, as an employee, consultant or otherwise, any
such person. Anything to the contrary notwithstanding, the Employer agrees that
(i) Executive’s responding to an unsolicited request from any former employee of
the Employer for advice on employment matters; and (ii) Executive’s responding
to an unsolicited request for an employment reference regarding any former
employee of the Employer from such former employee, or from a third party, by
providing a reference setting forth his personal views about such former
employee, shall not be deemed a violation of this Section 8(e).  

﻿

(f)       Non-Competition.

﻿

(i)        During the Non-Compete Period, Executive shall not, directly or
indirectly, (A) solicit or encourage any client or customer of the Employer or
any of its Affiliates, or any person or entity who was such a client or customer
within 365 days prior to Employer’s or Executive’s action to terminate, reduce
or alter in a manner adverse to the Employer or any of its Affiliates, any
existing business arrangements with the Employer or any of its Affiliates or to
transfer existing business from the Employer or any of its Affiliates to any
other person or entity, (B) provide services in any capacity to any entity if
(i) the entity competes with the Employer or any of its subsidiaries by engaging
in any material business engaged in by the Employer or any of its subsidiaries
in any country in which the Employer or its subsidiaries engages in such
business, or (ii) the services to be provided by Executive are competitive with
the Employer and substantially similar to those previously provided by Executive
to the Employer or any of its subsidiaries; or (C) own an interest in any entity
described in subsection (B)(i) immediately above; provided, however, that
Executive may own, as a passive investor, (x) securities of any such entity that
has outstanding publicly traded securities so long as his direct holdings in any
such entity shall not in the aggregate constitute more than 5% of the voting
power of such entity and (y) interests in any non-publicly traded entity through
mutual funds, private equity funds, hedge funds or similar passive investment
vehicles so long as his direct holdings in any such entity shall not in the
aggregate constitute more than 5% of the total economic interests of such
entity. Executive agrees



6

--------------------------------------------------------------------------------

 



that, before providing services, whether as an employee or consultant, to any
entity during the Non-Compete Period, he will provide a copy of this Agreement
to such entity, and such entity shall acknowledge to the Employer in writing
that it has read this Agreement. Executive acknowledges that this covenant has a
unique, very substantial and immeasurable value to the Employer, that Executive
has sufficient assets and skills to provide a livelihood for Executive while
such covenant remains in force and that, as a result of the foregoing, in the
event that Executive breaches such covenant, monetary damages would be an
insufficient remedy for the Employer and equitable enforcement of the covenant
would be proper.

﻿

(ii)       If the restrictions contained in Section 8(f)(i) shall be determined
by any court of competent jurisdiction to be unenforceable by reason of their
extending for too great a period of time or over too great a geographical area
or by reason of their being too extensive in any other respect, Section 8(f)(i)
shall be modified to be effective for the maximum period of time for which it
may be enforceable and over the maximum geographical area as to which it may be
enforceable and to the maximum extent in all other respects as to which it may
be enforceable.

﻿

(g)       Publicity. During the Employment Period, Executive hereby grants to
the Employer the right to use (subject to Executive’s consent which shall not be
unreasonably withheld), in a reasonable and appropriate manner, Executive’s name
and likeness, without additional consideration, on, in and in connection with
technical, marketing or disclosure materials, or any combination thereof,
published by or for the Employer or any of its Affiliates.

﻿

(h)       Conflicting Obligations and Rights. Executive agrees to inform the
Employer of any apparent conflicts between Executive’s work for the Employer and
any obligations Executive may have to preserve the confidentiality of another’s
proprietary information or related materials before using the same on the
Employer’s behalf. The Employer shall receive such disclosures in confidence and
consistent with the objectives of avoiding any conflict of obligations and
rights or the appearance of any conflict of interest.

﻿

(i)       Enforcement. Executive acknowledges that in the event of any breach of
this Section 8, the business interests of the Employer and its Affiliates will
be irreparably injured, the full extent of the damages to the Employer and its
Affiliates will be impossible to ascertain, monetary damages will not be an
adequate remedy for the Employer and its Affiliates, and the Employer will be
entitled to enforce this Agreement by a temporary, preliminary and/or permanent
injunction or other equitable relief, without the necessity of posting bond or
security, which Executive expressly waives. Executive understands that the
Employer may waive some of the requirements expressed in this Agreement, but
that such a waiver to be effective must be made in writing and should not in any
way be deemed a waiver of the Employer’s right to enforce any other requirements
or provisions of this Agreement. Executive agrees that each of Executive’s
obligations specified in this Agreement is a separate and independent covenant
and that the unenforceability of any of them shall not preclude the enforcement
of any other covenants in this Agreement. Executive further agrees that any
breach of this Agreement by the Employer prior to the Date of Termination shall
not release Executive from compliance with his obligations under this Section 8,
so long as the Employer fully complies with Section 10 and Section 12.



7

--------------------------------------------------------------------------------

 



(j)       Whistleblower Protection.  Notwithstanding anything to the contrary
contained herein, no provision of this Agreement shall be interpreted so as to
impede Executive (or any other individual) from reporting possible violations of
federal law or regulation to any governmental agency or entity, including but
not limited to the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General, or making other
disclosures under the whistleblower provisions of federal law or regulation.
Executive does not need the prior authorization of the Employer to make any such
reports or disclosures and Executive shall not be not required to notify the
Employer that such reports or disclosures have been made.

﻿

Section 9.       Termination of Employment.

﻿

(a)       Permitted Terminations.    Executive’s employment hereunder may be
terminated during the Employment Period under the following circumstances:

﻿

(i)        Death. The Employment Period and Executive’s employment hereunder
shall terminate upon Executive’s death;

﻿

(ii)       By the Employer. The Employer may terminate the Employment Period and
Executive’s employment:

﻿

(A)       Disability. If Executive has been substantially unable to  perform
Executive’s material duties hereunder by reason of illness, physical or mental
disability or other similar incapacity, which inability shall continue for 180
consecutive days or 270 days in any 24-month period (a “Disability”) (provided,
that until such termination, Executive shall continue to receive his
compensation and benefits hereunder, reduced by any benefits payable to him
under any disability insurance policy or plan applicable to him or her); or

﻿

(B)       Cause. For Cause or without Cause;

﻿

(iii)      By Executive. Executive may terminate the Employment Period and his
employment for any reason (including with Good Reason) or for no reason.

﻿

(b)       Termination. Any termination of Executive’s employment by the Employer
or Executive (other than because of Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 14 hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon, if any, and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated. Termination of
Executive’s employment shall take effect on the Date of Termination. Executive
agrees, in the event of any dispute under Section 9(a)(ii)(A) as to whether a
Disability exists, and if requested by the Employer, to submit to a physical
examination by a licensed physician selected by mutual consent of the Employer
and Executive (which shall not unreasonably be withheld), the cost of such
examination to be paid by the Employer. The written medical opinion of such
physician shall be conclusive and binding upon each of the parties hereto as to
whether a Disability exists and the date when such Disability arose. This
Section shall be interpreted and applied so as to comply with the provisions of
the Americans with Disabilities Act and any applicable state or local laws.

﻿

Section 10.      Compensation upon Termination.



8

--------------------------------------------------------------------------------

 



(a)       Death. If Executive’s employment is terminated during the Employment
Period as a result of Executive’s death, this Agreement and the Employment
Period shall terminate without further notice or any action required by the
Employer or Executive’s legal representatives. Upon Executive’s death during the
Employment Period, the Employer shall pay or provide the following: (i)
Executive’s Base Salary due through the Date of Termination, (ii) a Pro Rata
Bonus at the time other executives of the Employer receive annual bonuses for
the calendar year in which the Date of Termination occurs, (iii) all Accrued
Benefits, if any, to which Executive is entitled as of the Date of Termination
at the time such payments are due, and (iv) all outstanding equity awards held
by Executive immediately prior to his termination shall immediately vest (with
outstanding options remaining exercisable for the length of their remaining
term) and with any performance-based awards being paid out at target. Except as
set forth herein, the Employer shall have no further obligation to Executive
under this Agreement.

﻿

(b)       Disability. If the Employer terminates Executive’s employment during
the Employment Period because of Executive’s Disability, the Employer shall pay
or provide the following: (i) Executive’s Base Salary due through the Date of
Termination, (ii) a Pro Rata Bonus at the time other executives of the Employer
receive annual bonuses for the calendar year in which the Date of Termination
occurs, (iii) all Accrued Benefits, if any, to which Executive is entitled as of
the Date of Termination at the time such payments are due, and (iv) all
outstanding equity awards held by Executive immediately prior to his termination
shall immediately vest (with outstanding options remaining exercisable for the
length of their remaining term) and with any performance-based awards being paid
out at target. Except as set forth herein, the Employer shall have no further
obligations to Executive under this Agreement. 

﻿

(c)       Termination by the Employer for Cause or Termination by Executive
without Good Reason. If, during the Employment Period, the Employer terminates
Executive’s employment for Cause pursuant to Section 9(a)(ii)(B) or Executive
terminates his employment without Good Reason, the Employer shall pay to
Executive the Executive’s Base Salary due through the Date of Termination and
all Accrued Benefits, if any, to which Executive is entitled as of the Date of
Termination, at the time such payments are due, and Executive’s rights with
respect to equity or equity-related awards shall be governed by the applicable
terms of the related plan or award agreement.

﻿

(d)       Termination by the Employer without Cause;  Termination by Executive
with Good Reason; Expiration of the Employment Period following the Employer
providing Executive with a Notice of Non-Renewal. If the Employer terminates
Executive’s employment during the Employment Period other than for Cause or
Disability pursuant to Section 9(a) or if Executive terminates his employment
hereunder with Good Reason or if Employer provides notice of Non-Renewal to
Executive resulting in the expiration of the Employment Period: (i) the Employer
shall pay Executive (A) Executive’s Base Salary due through the Date of
Termination, (B) a Pro Rata Bonus at the time other executives of the Employer
receive annual bonuses for the calendar year in which the Date of Termination
occurs, (C) all Accrued Benefits, if any, to which Executive is entitled as of
the Date of Termination, in each case at the time such payments are due, and (D)
a cash lump-sum in an amount equal to one and one-half (1½) times the sum of
Executive’s Base Salary and Target Bonus for the year of termination (without
taking into account any reductions which would constitute Good Reason), (ii) all
outstanding equity awards held by Executive immediately prior to his termination
shall immediately vest in full (with outstanding options remaining exercisable
for the length of



9

--------------------------------------------------------------------------------

 



their remaining term) and with any performance-based awards being paid out at
the higher of target or actual performance through the Date of Termination, and
(iii) Executive and his covered dependents shall be entitled to continued
participation in healthcare benefit plans on the same terms and conditions as
applicable immediately prior to Executive’s Date of Termination for 24 months;
provided that if such continued coverage is not permitted under the terms of
such benefit plans, or would result in the imposition of excise taxes on the
Employer for failure to comply with the nondiscrimination requirements of the
Patient Protection and Affordable Care Act of 2010, as amended, and the Health
Care and Education Reconciliation Act of 2010, as amended (to the extent
applicable), the Employer shall pay Executive an additional amount that, on an
after-tax basis, is equal to the cost of comparable coverage obtained by
Executive, less any cost-sharing that Executive would have had to have paid
under the Company’s healthcare plans. 

﻿

(e)       Change in Control.  This Section 10(e) shall apply if there is (i) a
termination of Executive’s employment by the Employer other than for Cause, or
Disability pursuant to Section 9(a), or by Executive with Good Reason or if
Employer provides notice of Non-Renewal to Executive resulting in the expiration
of the Employment Period, in each case, during the two-year period after a
Change in Control or (ii) a termination of Executive’s employment by the
Employer prior to a Change in Control, if the termination was at the request of
a third party or otherwise arose in anticipation of a Change in Control. If any
such termination occurs, Executive shall receive benefits set forth in Section
10(d), except that (i) in lieu of the lump-sum payment under Section
10(d)(i)(D), Executive shall receive in a lump-sum after the termination of his
employment an amount equal to two (2) times the sum of Executive’s Base Salary
and Executive’s Target Bonus for the year of termination (without taking into
account any reductions which would constitute Good Reason) and (ii) the benefits
described in Section 10(d)(iv) shall be continued for the greater of 24 months
or the balance of the Employment Period. Notwithstanding anything to the
contrary herein, this Section 10(e) shall not apply upon Executive’s death.

﻿

(f)       Liquidated Damages. The parties acknowledge and agree that damages
which will result to Executive for termination by the Employer of Executive’s
employment without Cause or by Executive with Good Reason shall be extremely
difficult or impossible to establish or prove, and agree that the amounts
payable to Executive under Section 10 shall constitute liquidated damages for
any such termination. Executive agrees that, except for such other payments and
benefits to which Executive may be entitled as expressly provided by the terms
of this Agreement or any other applicable benefit plan, such liquidated damages
shall be in lieu of all other claims that Executive may make by reason of any
such termination of his employment and that, as a condition to receiving the
severance benefits in Section 10(d) and Section 10(e) (other than the Accrued
Benefits) (the “Severance Benefits”), Executive will execute a release of claims
substantially in the form attached hereto as Exhibit A and the revocation period
with respect to such release shall have expired,  in each case within 60 days of
the Date of Termination. Within five business days of the Date of Termination,
the Employer shall deliver to Executive the appropriate form of release of
claims for Executive to execute. The Severance Benefits, other than the
continuing rights described in Section 10(d)(iv) and clause (ii) of the second
sentence of Section 10(e), shall be made upon the date that is 60 days following
the Date of Termination, provided that if any portion of the Severance Benefit
does not constitute deferred compensation for purposes of Code Section 409A,
such portion shall be paid within three business days of the expiration of the
revocation period without the release being revoked. The Executive shall be
entitled to receive the benefits described in Section 10(d)(iv) and clause (ii)
of the second sentence of Section 10(e), commencing upon the Date of
Termination,



10

--------------------------------------------------------------------------------

 



but  such benefits shall cease immediately if the release of claims is not
executed or is revoked within the time period described in this Section.

﻿

(g)       No Offset.  In the event of termination of his employment, Executive
shall be under no obligation to seek other employment and there shall be no
offset against amounts due to him on account of any remuneration or benefits
provided by any subsequent employment he may obtain.  The Employer’s obligation
to make any payment pursuant to, and otherwise to perform its obligations under,
this Agreement shall not be affected by any offset, counterclaim or other right
that the Employer or its Affiliates may have against him for any reason.

(h)       Section 409A. 

(i)        Notwithstanding the timing of the payments pursuant to Section 10 of
this Agreement, to the extent Executive would otherwise be entitled to a payment
during the six months beginning on the Date of Termination that would be subject
to the additional tax imposed under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), such payments will be paid to Executive on the
six-month anniversary of Date of Termination (or, if Executive dies prior to the
six-month anniversary of Date of Termination,  to Executive’s estate or
beneficiaries within five (5) days following Executive’s death). Similarly, to
the extent Executive would otherwise be entitled to any benefit (other than a
cash payment) during the six months beginning on the Date of Termination that
would be subject to the additional tax under Section 409A of the Code, the
benefit will be delayed and will begin being provided (together, if applicable,
with an adjustment to compensate Executive for the delay, with such adjustment
to be determined in the Employer’s reasonable good faith discretion) on the
six-month anniversary of the Date of Termination  (or, if Executive dies prior
to the six-month anniversary of Date of Termination, to Executive’s estate or
beneficiaries within five (5) days following Executive’s death).  

(ii)       It is the intention of the parties that the payments and benefits to
which Executive could become entitled in connection with termination of
employment under this Agreement comply with Section 409A of the Code.  In the
event that the parties determine that any such benefit or right does not so
comply, they will negotiate reasonably and in good faith to amend the terms of
this Agreement such that it complies (in a manner that attempts to minimize the
economic impact of such amendment on Executive and the Employer and its
Affiliates).

(iii)      A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”

(iv)       For purposes of compliance with Code Section 409A, (i) all expenses
or other reimbursements under this Agreement shall be made on or prior to the
last day of the taxable year following the taxable year in which such expenses
were incurred by the Executive, (ii) any right to reimbursement or in kind
benefits is not subject to liquidation or exchange for another benefit, and
(iii) no such reimbursement, expenses eligible for reimbursement, or in-kind
benefits provided in any taxable year shall in any way affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year.



11

--------------------------------------------------------------------------------

 



(v)       For purposes of Code Section 409A, the Executive’s right to receive
any installment payment pursuant to this Agreement shall be treated as a right
to receive a series of separate and distinct payments.

(vi)       Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Employer.

Section 11.      Section 280G Matters.

﻿

In the event that any payment that is either received by Executive or paid by
the Employer or any of its Affiliates on Executive’s behalf or any property, or
any other benefit provided to Executive under this Agreement or under any other
plan, arrangement or agreement with the Employer or any other person whose 
payments or benefits are treated as contingent on a change of ownership or
control of the Employer (or in the ownership of a substantial portion of the
assets of the Employer) or any person affiliated with the Employer (or its
Affiliates) or such person (but only if such payment or other benefit is in
connection with Executive’s employment by the Employer) (collectively the
“Employer Payments”), will be subject to the tax (the “Excise Tax”) imposed by
Section 4999 of the Code (and any similar tax that may hereafter be imposed by
any taxing authority), then Executive will be entitled to receive either (i) the
 full amount of the Employer Payments, or (ii) a portion of the Employer
Payments having a value equal to $1 less than three (3) times Executive’s “base
amount” (as such term is defined in Section 280G(b)(3)(A) of the Code),
whichever of clauses (i) and (ii), after taking into account applicable
 federal, state, and local income and employment taxes and the excise tax
imposed by Section 4999 of the Code, results in the receipt by Executive on an
after-tax basis, of the greatest portion of the Employer Payments. Any
determination required under this Section 11 shall be made in writing by the
independent public accountant of the Employer (the “Accountants”), whose
determination, absent manifest error, shall be conclusive and binding for all
purposes upon the Employer and Executive. For purposes of making any calculation
required by this Section 11, the Accountants may make reasonable assumptions and
 approximations concerning applicable taxes and may rely on reasonable,
good-faith interpretations concerning the application of Sections 280G and 4999
of the Code. If there is a reduction of the Employer Payments pursuant to this
Section 11, such reduction shall occur in accordance with Section 409A of the
Code and the following in the following order:

(A)       any cash severance payable by reference to the Executive’s Base Salary
or Annual Bonus,

(B)       any other cash amount payable to Executive,

(C)       any employee benefit valued as a “parachute payment,” and

(D)       acceleration of vesting of any outstanding equity award.

﻿

For the avoidance of doubt, in the event that additional Employer Payments are
made to Executive after the application of the cutback in this Section 11, which
additional Employer Payments result in the cutback no longer being applicable,
the Employer shall pay Executive an additional amount equal to the value of the
Employer Payments that were originally cut back. The Employer shall determine at
the end of each calendar year whether any such restoration is necessary based on
additional Employer Payments (if any) made during such calendar year, and shall
pay such restoration within ninety (90) days of the last day of such calendar
year. In no event whatsoever shall Executive be entitled to a tax gross-up or
other payment in respect of any excise tax, interest or penalties that may be
imposed on the Employer Payments by reason of the application of Section 280G or
Section 4999 of the Code.



12

--------------------------------------------------------------------------------

 



﻿

Section 12.      Indemnification.  During the Employment Period and thereafter,
the Employer agrees to indemnify and hold Executive and Executive’s heirs and
representatives harmless, to the maximum extent permitted by law, against any
and all damages, costs, liabilities, losses and expenses (including reasonable
attorneys’ fees) as a result of any claim or proceeding (whether civil,
criminal, administrative or investigative), or any threatened claim or
proceeding (whether civil, criminal, administrative or investigative), against
Executive (or with respect to Executive acting as a witness) that arises out of
or relates to Executive’s service as an officer, director or employee, as the
case may be, of the Employer, or Executive’s service in any such capacity or
similar capacity with an Affiliate of the Employer or other entity at the
request of the Employer, both prior to and after the Effective Date, and to
promptly advance to Executive or Executive’s heirs or representatives such
expenses upon written request with appropriate documentation of such expense
upon receipt of an undertaking by Executive or on Executive’s behalf to repay
such amount if it shall ultimately be determined that Executive is not entitled
to be indemnified by the Employer. During the Employment Period and thereafter,
the Employer also shall provide Executive with coverage under its current
directors’ and officers’ liability policy to the same extent that it provides
such coverage to its other executive officers. If Executive has any knowledge of
any actual or threatened action, suit or proceeding, whether civil, criminal,
administrative or investigative, as to which Executive may request indemnity
under this provision, Executive will give the Employer prompt written notice
thereof, provided that the failure to give such notice shall not affect
Executive’s right to indemnification. The Employer shall be entitled to assume
the defense of any such proceeding and Executive will use reasonable efforts to
cooperate with such defense. To the extent that Executive in good faith
determines that there is an actual or potential conflict of interest between the
Employer and Executive in connection with the defense of a proceeding, Executive
shall so notify the Employer and shall be entitled to separate representation at
the Employer’s expense by counsel selected by Executive (provided that the
Employer may reasonably object to the selection of counsel within ten (10)
business days after notification thereof) which counsel shall cooperate, and
coordinate the defense, with the Employer’s counsel and minimize the expense of
such separate representation to the extent consistent with Executive’s separate
defense. This Section 12 shall continue in effect after the termination of
Executive’s employment or the termination of this Agreement.

﻿

Section 13.      Attorneys’ Fees.  The Employer shall reimburse Executive (and
his beneficiaries) any and all costs and expenses (including without limitation
attorneys’ fees and other charges of counsel) incurred by Executive (or any of
his beneficiaries) in resolving any controversy, dispute, or claim arising out
of or relating to this Agreement, any other agreement or arrangement between
Executive and the Employer, Executive’s employment with the Employer, or the
termination thereof; provided that the Company shall not reimburse Executive for
claims (a) brought by the Employer on account of Executive’s alleged breach of
Section 8 of this Agreement, breach of Executive’s fiduciary duty of loyalty, or
fraud or material misconduct, if it is judicially determined that the Employer
is the prevailing party, or (b) brought by Executive that are judicially
determined to be frivolous or advanced in bad faith.

﻿

Section 14.      Notices. All notices, demands, requests, or other
communications which may be or are required to be given or made by any party to
any other party pursuant to this Agreement shall be in writing and shall be hand
delivered, mailed by first-class registered or certified mail, return receipt
requested, postage prepaid, delivered by overnight air courier, or transmitted
by facsimile transmission addressed as follows:



13

--------------------------------------------------------------------------------

 



﻿

﻿

 

 

﻿

(i)

If to the Employer:

﻿

 

 

﻿

 

Tutor Perini Corporation

﻿

 

15901 Olden Street

﻿

 

Sylmar, California 91342

﻿

 

Attention: Corporate Secretary

﻿

 

Facsimile: 818-367-5379

﻿

 

 

﻿

(ii)

If to Executive:

﻿

 

 

﻿

 

Gary G. Smalley

﻿

 

Address last shown in the Employer’s Records

﻿

 

 

﻿

 

With notice to:

﻿

 

 

﻿

 

Michael S. Katzke, Esq.

﻿

 

Katzke & Morgenbesser LLP

﻿

 

1345 Avenue of the Americas 11th Fl.

﻿

 

New York, NY 10105

﻿

Each party may designate by notice in writing a new address to which any
notice, demand, request or communication may thereafter be so given, served or
sent. Each notice, demand, request, or communication that shall be given or made
in the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.

﻿

Section 15.      Severability. The invalidity or unenforceability of any one or
more provisions of this Agreement shall not affect the validity or
enforceability of the other provisions of this Agreement, which shall remain in
full force and effect.

﻿

Section 16.      Effect on Other Agreements. The provisions of this Agreement
shall supersede the terms of any plan, policy, agreement, award or other
arrangement of the Employer, including the Prior Agreement, (whether entered
into before or after the Effective Date) to the extent application of the terms
of this Agreement are more favorable to Executive.

﻿

Section 17.      Survival. It is the express intention and agreement of the
parties hereto that the provisions of Section 8,  Section 10,  Section 11,
 Section 12,  Section 13,  Section 14,  Section 15,  Section 16,  Section 18,
 Section 19,  Section 20,  Section 22,  Section 24 and Section 26 hereof and
this Section 17 shall survive the termination of employment of Executive. In
addition, all obligations of the Employer to make payments hereunder shall
survive any termination of this Agreement on the terms and conditions set forth
herein.

﻿

Section 18.      Assignment. The rights and obligations of the parties to this
Agreement shall not be assignable or delegable, except that (i) in the event of
Executive’s death, the personal representative or legatees or distributees of
Executive’s estate, as the case may be, shall have the right to receive any
amount owing and unpaid to Executive



14

--------------------------------------------------------------------------------

 



hereunder and (ii) the rights and obligations of the Employer hereunder shall be
assignable and delegable in connection with any subsequent merger,
consolidation, sale of all or substantially all of the assets or equity
interests of the Employer or similar transaction involving the Employer or a
successor corporation.

﻿

Section 19.      Binding Effect. Subject to any provisions hereof restricting
assignment, this Agreement shall be binding upon the parties hereto and shall
inure to the benefit of the parties and their respective heirs, devisees,
executors, administrators, legal representatives, successors and assigns.

﻿

Section 20.      Amendment; Waiver. This Agreement shall not be amended, altered
or modified except by an instrument in writing duly executed by the party
against whom enforcement is sought. Neither the waiver by either of the parties
hereto of a breach of or a default under any of the provisions of this
Agreement, nor the failure of either of the parties, on one or more occasions,
to enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder, shall thereafter be construed as a waiver of any subsequent
breach or default of a similar nature, or as a waiver of any such provisions,
rights or privileges hereunder.

﻿

Section 21.      Headings. Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.

﻿

Section 22.      Governing Law; Venue. This Agreement, the rights and
obligations of the parties hereto, and any claims or disputes relating thereto,
shall be governed by and construed in accordance with the laws of the State of
California (but not including any choice of law rule thereof that would cause
the laws of another jurisdiction to apply). Each of the parties agrees that any
dispute between the parties shall be resolved only in the courts of the State of
California sitting in Los Angeles, California or the United States District
Court for the Central District of California and the appellate courts having
jurisdiction of appeals in such courts. In that context, and without limiting
the generality of the foregoing, each of the parties hereto irrevocably and
unconditionally (a) submits for himself or itself in any proceeding relating to
this Agreement or Executive’s employment by the Employer or any of its
Affiliates, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of California sitting in Los Angeles, California, the court of the United
States District Court for the Central District of California and appellate
courts having jurisdiction of appeals from any of the foregoing, and agrees that
all claims in respect of any such Proceeding shall be heard and determined in
such California State court or, to the extent permitted by law, in such federal
court; (b) consents that any such Proceeding may and shall be brought in such
courts and waives any objection that he or it may now or thereafter have to the
venue or jurisdiction of any such Proceeding in any such court or that such
Proceeding was brought in an inconvenient court and agrees not to plead or claim
the same; (c) waives all right to trial by jury in any Proceeding (whether based
on contract, tort or otherwise) arising out of or relating to this Agreement or
Executive’s employment by the Employer or any of its Affiliates, or his or its
performance under or the enforcement of this Agreement; (d) agrees that service
of process in any such Proceeding may be effected by mailing a copy of such
process by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to such party at his or its address as provided in
Section 14; and (e) agrees that nothing in this Agreement shall



15

--------------------------------------------------------------------------------

 



affect the right to effect service of process in any other manner permitted by
the laws of the State of California.

﻿

Section 23.      Representations. Executive represents, warrants and covenants
to the Employer that:

﻿

(i)        On or prior to the date hereof, Executive has informed the Employer
of any judgment, order, agreement or arrangement of which he is currently aware
and which may affect his right to enter into this Agreement and to fully perform
his duties hereunder;

﻿

(ii)       Executive is knowledgeable and sophisticated as to business matters,
and that prior to assenting to the terms of this Agreement or giving the
representations and warranties herein, he has been given a reasonable time to
review it and has consulted with counsel of his choice;

﻿

(iii)      In entering into this Agreement, Executive is not knowingly breaching
or violating any provision of any law or regulation; and

﻿

(iv)       Executive has not knowingly provided to the Employer, nor been
requested by the Employer to provide, any confidential or non-public document or
information of a former employer that constitutes or contains any protected
trade secret, and will not knowingly use any protected trade secrets of any
former employer in the course of his employment hereunder.

﻿

Section 24.      Entire Agreement. This Agreement constitutes the entire
agreement between the parties respecting the employment of Executive (other than
any outstanding equity awards), there being no representations, warranties or
commitments except as set forth herein, and supersedes any and all prior
agreements or understandings between the Employer and Executive with respect to
the subject matter hereof (including, without limitation, the Prior Agreement). 

﻿

Section 25.      Counterparts. This Agreement may be executed in two
counterparts, each of which shall be an original and all of which shall be
deemed to constitute one and the same instrument.

﻿

Section 26.      Withholding. The Employer may withhold from any benefit payment
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling; provided that
any withholding obligation arising in connection with the exercise of a stock
option or the transfer of stock or other property may be satisfied through
withholding an appropriate number of shares of stock or appropriate amount of
such other property.

﻿

Section 27.      Definitions.

﻿

“Accrued Benefits” means (i) any compensation deferred by Executive prior to the
Date of Termination and not paid by the Employer or otherwise specifically
addressed by this Agreement; (ii) any amounts or benefits owing to Executive or
to Executive’s beneficiaries under the then applicable benefit plans of the
Employer; (iii) any amounts owing to Executive for reimbursement of expenses
properly incurred by Executive prior to the Date of Termination and which are
reimbursable in accordance with



16

--------------------------------------------------------------------------------

 



Section 7;  and (iv) any other benefits or amounts due and owing to Executive
under the terms of any plan, program or arrangement of the Employer.

﻿

“Affiliate” means any entity controlled by, in control of, or under common
control with, the Employer.

﻿

“Cause” shall be limited to the following events:

﻿

(i)        Executive’s conviction of, or plea of nolo contendere to, a felony
(other than in connection with a traffic violation) under any state or federal
law;

﻿

(ii)       Executive’s willful and continued refusal to substantially perform
his essential job functions hereunder after receipt of written notice from the
Employer that specifically identifies the manner in which Executive has
substantially refused to perform his essential job functions and specifying the
manner in which Executive may substantially perform his essential job functions
in the future;

﻿

(iii)       A material act of fraud or willful and material misconduct with
respect, in each case, to the Employer, by Executive;

﻿

(iv)       A willful and material breach of this Agreement;

﻿

(v)        A  willful and material breach by Executive of any material written
policy of the Employer; or

(vi)       A  willful failure by Executive to cooperate in any investigation or
audit regarding the accounting practices, financial statements, or business
practices of the Employer or any of its Affiliates.

﻿

For purposes of this provision, no act or failure to act, on the part of
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Employer. Anything herein to
the contrary notwithstanding, Executive shall not be terminated for “Cause”
hereunder unless

﻿

(A)       written notice stating the basis for the termination is provided to
Executive,

(B)       as to the clauses (ii), (iii), (iv), (v) or (vi) of this paragraph, he
is given ten (10) days to cure the neglect or conduct that is the basis of such
claim (it being understood that any errors in expense reimbursement may be cured
by repayment),

﻿

(C)       if he fails to cure such neglect or conduct, Executive has an
opportunity to be heard before the full Board prior to any vote regarding the
existence of Cause, and

﻿

(D)       there is a vote of a majority of the members of the Board to terminate
him for Cause.

﻿

“Change in Control” means the occurrence of one or more of the following events:



17

--------------------------------------------------------------------------------

 



(i)        any “person” (as such terms is used in Sections 3(a)(9) and 13(d) of
the Securities Exchange Act of 1934 as amended (the “Act”)) or “group” (as such
term is used in Section 14(d)(d) of the Act) (other than Executive or a group
consisting of Executive) becomes a “beneficial owner” (as such term is used in
Rule 13d-3 promulgated under the Act) of more than 30% of the Voting Stock of
the Employer;

(ii)       the majority of the Board consists of individuals other than
Incumbent Directors, which term “Incumbent Directors” means the members of the
Board on the Effective Date; provided that any person becoming a director
subsequent to such date whose election or nomination for election was approved
by two-thirds of the directors who then comprised the Incumbent Directors shall
be considered to be an Incumbent Director; provided, that, person whose initial
assumption of office as a director occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board of
Directors will not be considered an Incumbent Director;

(iii)      the Employer adopts any plan of liquidation providing for the
distribution of all or substantially all of its assets;

(iv)       the Employer transfers all or substantially all of its assets or
business (unless the shareholders of the Employer immediately prior to such
transaction beneficially own, directly or indirectly, in substantially the same
proportion as they owned the Voting Stock of the Employer, all of the Voting
Stock or other ownership interests of the entity or entities, if any, that
succeed to the business of the Employer); or

(v)        any merger, reorganization, consolidation or similar transaction
unless, immediately after consummation of such transaction, (x) the shareholders
of the Employer immediately prior to the transaction hold, directly or
indirectly, more than 50% of the Voting Stock of the Employer or the Employer’s
ultimate parent company if the Employer is a subsidiary of another corporation
(there being excluded from the number of shares held by such shareholders, but
not from the Voting Stock of the combined company, any shares received by
Affiliates of such other company in exchange for stock of such other company) in
substantially the same proportion as they owned the Voting Stock of the Employer
prior to any such transaction and (y) Incumbent Directors immediately prior to
any such transaction continue to constitute a majority of the Board (or the
board of directors of the Employer’s ultimate parent company if the Employer is
a subsidiary of another corporation) immediately after consummation of the
transaction. For purposes of this Change in Control definition, the
“Employer” shall include any entity that succeeds to all or substantially all of
the business of the Employer and “Voting Stock” shall mean securities of any
class or classes having general voting power under ordinary circumstances, in
the absence of contingencies, to elect the directors of a corporation.

﻿

“Confidential Information” means information constituting trade secrets or
proprietary information belonging to or regarding the Employer or any of its
Affiliates or other confidential financial information, operating budgets,
strategic plans or research or estimating methods, personnel data, customer and
client contacts, projects or plans, or non-public information regarding the
Employer or any of its Affiliates. Without limiting the foregoing, “Confidential
Information” shall include, but shall not be limited to, any of the following
information relating to the Employer:

﻿

(i)        information regarding the Employer’s business proposals,





18

--------------------------------------------------------------------------------

 



(ii)       manner of the Employer’s operations, and methods of selling or
pricing any products or services;

﻿

(iii)      the identity of persons or entities actually conducting or
considering conducting business with the Employer, and any information in any
form relating to such persons or entities and their relationship or dealings
with the Employer;

﻿

(iv)       any trade secret or confidential information of or concerning any
business operation or business relationship;

﻿

(v)        computer databases, software programs and information relating to the
nature of the hardware or software and how said hardware or software are used in
combination or alone;

﻿

(vi)       information concerning personnel, confidential financial information,
customer or customer prospect information, information concerning subscribers,
subscriber and customer lists and data, methods and formulas for estimating
costs and setting prices, engineering design standards, testing procedures,
research results (such as marketing surveys, programming trials or product
trials), cost data (such as billing, equipment and programming cost projection
models), compensation information and models, business or marketing plans or
strategies, deal or business terms, budgets, vendor names, programming
operations, product names, information on proposed acquisitions or dispositions,
actual performance compared to budgeted performance, long-range plans, internal
financial information (including but not limited to financial and operating
results for certain offices, divisions, departments, and key market areas that
are not disclosed to the public in such form), results of internal analyses,
computer programs and programming information, techniques and designs, and trade
secrets;

﻿

(vii)      information concerning the Employer’s employees, officers, directors
and shareholders; and

﻿

(viii)     any other trade secret or information of a confidential or
proprietary nature. For purposes hereof, “Employer” shall include the Employer
and any and all of its Affiliates.

﻿

“Date of Termination” means

﻿

(i)        if Executive’s employment is terminated by Executive’s death, the
date of Executive’s death;

﻿

(ii)       if Executive’s employment is terminated because of Executive’s
Disability pursuant to Section 9(a)(ii)(A), 30 days after Notice of Termination,
provided that Executive shall not have returned to the performance of
Executive’s duties on a full-time basis during such 30-day period;

﻿

(iii)      if Executive’s employment is terminated by the Employer pursuant to
Section 9(a)(ii)(B) or by Executive pursuant to Section 9(a)(ii)(B), the date
specified in the Notice of Termination; or

﻿

(iv)      if Executive’s employment is terminated during the Employment Period
other than pursuant to Section 9(a), the date on which Notice of Termination is
given.



19

--------------------------------------------------------------------------------

 



“Extended Term” shall have the meaning set forth in Section 3.

﻿

“Good Reason” means, unless otherwise agreed to in writing by Executive,

﻿

﻿

(i)

any adverse change in Executive’s titles;

﻿

 

 

﻿

(ii)

any reduction in Executive’s Base Salary or Target Bonus;

﻿

 

 

﻿

(iii)

a material diminution in Executive’s authority, responsibilities or duties
(including changes in reporting lines or the failure of Executive to continue as
the Chief Financial Officer of a publicly-traded entity);

﻿

 

 

﻿

(iv)

the assignment of duties materially inconsistent with Executive’s position or
status with the Employer as of the date hereof;

﻿

 

 

﻿

(v)

a relocation of Executive’s primary place of employment to a location more than
50 miles from the Los Angeles, California offices of the Employer as of the
Effective Date of this Agreement;

﻿

 

 

﻿

(vi)

any other material breach of the terms of this Agreement or any other equity
agreement; and

﻿

 

 

﻿

(vii)

the failure of the Employer to obtain the assumption in writing of its
obligations under this Agreement by any successor to all or substantially all of
the assets of the Employer within 15 days after a merger, consolidation, sale or
similar transaction.  In order to invoke a resignation with Good Reason,
Executive must notify the Employer of the existence of an event of Good Reason
within 90 days of the occurrence of such event, the Employer must fail to cure
such event within 30 days of such notice and Executive must terminate his
employment within 10 days of the expiration of such period.

﻿

“Non-Compete Period” means the period commencing on the Effective Date and
ending 365 days after the expiration of the Employment Period; provided that
except for purposes of Section 8(e), in the event Executive’s employment is
terminated by Employer without Cause or terminated by the Executive for Good
Reason the Non-Competition Period shall end on the Date of Termination.

“Pro Rata Bonus” means an amount equal to the product of

﻿

(i)        the Annual Bonus that would have been earned by Executive for the
calendar year that includes the Date of Termination if his employment had not
terminated (treating any subjective goals as being satisfied at not less than
target) and

﻿

(ii)       a fraction the numerator of which is the number of days that have
elapsed as of the Date of Termination during the calendar year that includes the
Date of Termination and the denominator of which is 365.

﻿

[SIGNATURE PAGE FOLLOWS]



20

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.

﻿

﻿

 

 

﻿

TUTOR PERINI CORPORATION

﻿

 

 

﻿

 

 

﻿

By:

/s/ Ronald N. Tutor

﻿

Name:

Ronald N. Tutor

﻿

Title:

Chairman and Chief Executive Officer

﻿

 

 

﻿

 

 

﻿

 

 

﻿

EXECUTIVE

﻿

 

 

﻿

 

 

﻿

/s/ Gary G. Smalley

﻿

Gary G. Smalley

﻿

 

 

﻿





21

--------------------------------------------------------------------------------

 



EXHIBIT A

﻿

Form of Release

﻿

THIS RELEASE (this “Release”) is made as of this __ day of _______, by and
between Tutor Perini Corporation, a Massachusetts corporation (herein referred
to as “Employer”), and Gary G. Smalley, an individual (“Executive”).

 

PRELIMINARY RECITALS

﻿

A. Executive’s employment with the Employer has terminated.

﻿

B. Executive and the Employer are parties to an Employment Agreement, dated as
of the 6th day of September 2017 (the “Agreement”).

﻿

AGREEMENT

 

In consideration of the payments due Executive under the Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

﻿

1. Except as otherwise provided in Paragraph 5(c), Executive, intending to be
legally bound, does hereby, on behalf of himself and his agents,
representatives, attorneys, assigns, heirs, executors and administrators
(collectively, the “Executive Parties”) REMISE, RELEASE AND FOREVER DISCHARGE
the Employer, its affiliates, subsidiaries, parents, joint ventures, and its and
their officers, directors, shareholders, and its and their respective successors
and assigns, heirs, executors, and administrators (collectively, the “Employer
Parties”) from all causes of action, suits, debts, claims and demands whatsoever
in law or in equity, which Executive or any of the Executive Parties ever had,
now has, or hereafter may have, by reason of any matter, cause or thing
whatsoever, from the beginning of Executive’s initial dealings with the Employer
to the date of this Release, arising from or relating in any way to Executive’s
employment relationship with Employer, the terms and conditions of that
employment relationship, and the termination of that employment relationship,
including, but not limited to, any claims arising under the Age Discrimination
in Employment Act, as amended, 29 U.S.C. § 621 et seq. (“ADEA”), Title VII of
The Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq., the Civil
Rights Act of 1966, 42 U.S.C. §1981, the Civil Rights Act of 1991, Pub. L. No.
102-166, the Americans with Disabilities Act, 42 U.S.C. §12101 et seq., the Age
Discrimination in Employment Act, as amended, 29 U.S.C. §621 et seq., the Fair
Labor Standards Act, 29 U.S.C. §201 et seq., the National Labor Relations Act,
29 U.S.C. §151 et seq., and any other claims under any federal, state or local
common law, statutory, or regulatory provision, now or hereafter recognized, but
not including such claims to payments and other rights provided Executive under
the Agreement. This Release is effective without regard to the legal nature of
the claims raised and without regard to whether any such claims are based upon
tort, equity, implied or express contract or discrimination of any sort. Except
as specifically provided in this Agreement, it is expressly understood and
agreed that this Release shall operate as a clear and unequivocal waiver by
Executive of any claim for accrued or unpaid wages, benefits or any other type
of payment.

﻿

2. Executive expressly waives all rights afforded by any statute which limits
the effect of a release with respect to unknown claims. Executive understands
the significance



22

--------------------------------------------------------------------------------

 



of his release of unknown claims and his waiver of statutory protection against
a release of unknown claims.

﻿

3. Executive agrees that he will not be entitled to or accept any benefit from
any claim or proceeding within the scope of this Release that is filed or
instigated by him or on his behalf with any agency, court or other government
entity.

﻿

4. The parties agree and acknowledge that the Agreement, and the settlement and
termination of any asserted or unasserted claims against the Employer and the
Employer Parties pursuant to this Release, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by the Employer or any of the Employer Parties
to Executive.

﻿

5. Executive certifies and acknowledges as follows:

﻿

(a) That he has read the terms of this Release, and that he understands its
terms and effects, including the fact that he has agreed to RELEASE AND FOREVER
DISCHARGE the Employer and all Employer Parties from any legal action or other
liability of any type related in any way to the matters released pursuant to
this Release other than as provided in the Agreement and in this Release.

﻿

(b) That he understands the significance of his release of unknown claims and
his waiver of statutory protection against a release of unknown claims.
Accordingly, Executive expressly waives any and all rights and benefits under
Section 1542 of the California Civil Code, which states:

﻿

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

﻿

(c) That he is waiving all rights to sue or obtain equitable, remedial or
punitive relief from any or all Employer Parties of any kind whatsoever,
including, without limitation, reinstatement, back pay, front pay, attorneys’
fees and any form of injunctive relief. Notwithstanding the above, he further
acknowledges that he is not waiving and is not being required to waive (i) any
right that cannot be waived under law, including the right to file an
administrative charge or to participate in an administrative investigation or
proceeding; provided, however, that he disclaims and waives any right to share
or participate in any monetary award resulting from the prosecution of such
charge or investigation or proceeding, (ii) any claim for indemnity or D&O
insurance pursuant to the Employer’s by-laws, articles of incorporation or
Section 12 of the Agreement, (iii) any claim for attorney’s fees under Section
13 of the Agreement, or (iv) any claim for benefits and other payments (as
provided for in the Agreement).

 

(d) That he has signed this Release voluntarily and knowingly in exchange for
the consideration described herein, which he acknowledges is adequate and
satisfactory to him and which he acknowledges is in addition to any other
benefits to which he is otherwise entitled.

﻿

(e) That he has been and is hereby advised in writing to consult with an
attorney prior to signing this Release.



23

--------------------------------------------------------------------------------

 



(f) That he does not waive rights or claims that may arise after the date this
Release is executed or those claims arising under the Agreement with respect to
payments and other rights due Executive on the date of, or during the period
following, the termination of his Employment.

﻿

(g) That the Employer has provided him with adequate opportunity, including a
period of twenty-one (21) days from the initial receipt of this Release and all
other time periods required by applicable law, within which to consider this
Release (it being understood by Executive that Executive may execute this
Release less than 21 days from its receipt from the Employer, but agrees that
such execution will represent his knowing waiver of such 21-day consideration
period), and he has been advised by the Employer to consult with counsel in
respect thereof.

﻿

(h) That he has seven (7) calendar days after signing this Release within which
to rescind, in a writing delivered to the Employer, the portion of this Release
related to claims arising under ADEA or any other claim arising under any other
federal, state or local law that requires extension of this revocation right as
a condition to the valid release and waiver of such claim.

﻿

(i) That at no time prior to or contemporaneous with his execution of this
Release has he filed or caused or knowingly permitted the filing or maintenance,
in any state, federal or foreign court, or before any local, state, federal or
foreign administrative agency or other tribunal, any charge, claim or action of
any kind, nature and character whatsoever (“Claim”), known or unknown, suspected
or unsuspected, which he may now have or has ever had against the Employer
Parties which is based in whole or in part on any matter referred to in Section
1 above; and, subject to the Employer’s performance under this Release, to the
maximum extent permitted by law, Executive is prohibited from filing or
maintaining, or causing or knowingly permitting the filing or maintaining, of
any such Claim in any such forum. Executive further covenants and agrees that he
will not encourage any person or entity, including but not limited to any
current or former employee, officer, director or stockholder of the Employer, to
institute any Claim against the Employer Parties or any of them, and that except
as expressly permitted by law or administrative policy or as required by legally
enforceable order he will not aid or assist any such person or entity in
prosecuting such Claim.

﻿

6. Miscellaneous

﻿

(a) This Release and the Agreement, and any other documents expressly referenced
therein, constitute the complete and entire agreement and understanding of
Executive and the Employer with respect to the subject matter hereof, and
supersedes in its entirety any and all prior understandings, commitments,
obligations and/or agreements, whether written or oral, with respect thereto.

﻿

(b) The invalidity or unenforceability of any provision of this Release shall
not affect the validity or enforceability of any other provision of this
Release, which shall otherwise remain in full force and effect.

﻿

(c) This Release may be executed in separate counterparts, each of which shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.



24

--------------------------------------------------------------------------------

 



(d) The obligations of each of the Employer and Executive hereunder shall be
binding upon their respective successors and assigns. The rights of each of the
Employer and Executive and the rights of the Employer Parties shall inure to the
benefit of, and be enforceable by, any of the Employer’s, Executive’s and the
Employer Parties’ respective successors and assigns. The Employer may assign all
rights and obligations of this Release to any successor in interest to the
assets of the Employer.

﻿

(e) No amendment to or waiver of this Release or any of its terms shall be
binding upon any party hereto unless consented to in writing by such party.

﻿

(f) ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT
AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO
ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF
CALIFORNIA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE
LAW OF ANY JURISDICTION OTHER THAN THE STATE OF CALIFORNIA.

*    *    *    *     *

﻿

Intending to be legally bound hereby, Executive and the Employer have executed
this Release as of the date first written above.

 

﻿

 

 

   

GARY G. SMALLEY

   

   

   

   

 

_______________________

   

   

 

   

   

   

   

TUTOR PERINI CORPORATION

   

   

   

   

By:

_______________________

   

Name:

_______________________

   

Title:

_______________________

﻿

﻿

   





25

--------------------------------------------------------------------------------

 



READ CAREFULLY BEFORE SIGNING

﻿

I have read this Release and have been given adequate opportunity, including 21
days from my initial receipt of this Release, to review this Release and to
consult legal counsel prior to my signing of this Release. I understand that by
executing this Release I will relinquish certain rights or demands I may have
against the Employer Parties or any of them.

﻿

﻿

 

﻿

 

﻿

Gary G. Smalley

﻿

 

Witness:

﻿

﻿

________________________________

Signature

﻿

﻿

________________________________

Print Name



26

--------------------------------------------------------------------------------